DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 is confusing because it depends from cancelled claim 4. It is assumed the claim depends from claim 1. 
Claim 12 is confusing because it depends from cancelled claim 11. It is assumed the claim depends from claim 1. In addition, “openings” should be --opening--, singular, for continuity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, and 12-15 - are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (9,617,752) in view of Kersten (11,136,780).
1.	Wagner, Figs. 8.1 and 16, teaches a wind turbine, comprising:
a tower with a plurality of tower sections (“In one alternative the prestressed concrete tower portion extends up to a transition piece onto which a tower crown is placed, for example lightweight or tubular steel segments. A possible transition piece to further tubular tower elements which can be used in the upper part of the tower construction for weight reasons in particular forms at the same time the upper, possibly the sole guy anchoring zone of the tower construction”, col. 10, lines 42-48).
a plurality of stay cables 20 for guying the tower; and
a plurality of support devices, “interior abutments 304…in which the guy element is anchored directly”, fig. 16, for anchoring the plurality of stay cables in at least one tower section of the plurality of tower sections, wherein the plurality of support devices are arranged completely inside an internal space of the at least one tower section, Fig. 16, wherein the at least one tower section has an opening through which at least one stay cable is guided into the internal space (Fig. 16, which is a cross-sectional view, clearly shows an opening through which cables pass).
Regarding the limitation reciting each support device comprises a bearing plate against which an anchor block of the at least one stay cable lies, and a first support plate and a second support plate connected to the bearing plate positioned proximate the opening of the tower section, further wherein the bearing plate is inclined toward an axis of symmetry of the at least one tower section in an inclination angle, Wagner does not expressly teach such structure. However, Wagner does teach a support device comprising a bearing surface against which an anchor block 260 one of a plurality of stay cables lie, and wherein the bearing surface is inclined toward an axis of symmetry of the at least one tower section in an inclination angle (the Wagner bearing surface being defined as the bearing face of the interior abutment 304). Wagner does not expressly teach the bearing surface of interior abutment 304 is a bearing plate. Kersten teaches a bearing plate 230a. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Wagner to have a bearing plate like the Kersten brace has for a strong brace, a Wagner in view of Kersten support device substituting Wagner interior abutment 304 for Kersten steel rail 230a,b, wherein Wagner end element 260 bears on steel rail portion 230a in the same way the Wagner end element bears on the interior abutment 304. Finally, as to limitation reciting a first support plate and a second support plate connected to the bearing plate positioned proximate the opening of the tower section, Kersten teaches a first support plate and a second support plate (the parallel triangular plate structures) connected to the bearing plate positioned proximate the tower section (Fig. 5). 

2.	Wagner in view of Kersten teaches the wind turbine according to claim 1, Wagner further teaching the at least one tower section and the plurality of support devices are separate parts, as they are interior “abutments”. 

3.	Wagner does not teach the plurality of support devices are bolted against an inner surface of the at least one tower section, just that they abut. Kersten, Fig. 5, teaches support devices bolted (“screwed”, col. 17, line 11) against an inner surface of at least one tower section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bolt the plurality of support devices against the inner surface of the at least one tower section for strength.

5.	Wagner in view of Kersten teaches the wind turbine according to claim 1, Kersten further teaching the first support plate and the second support plate are connected to the at least one tower section (connected indirectly, just as applicant’s Fig. 6 embodiment shows such indirect connection). 
 
6.	Wagner in view of Kersten teaches the wind turbine according to claim 5, Kersten further teaching the first support plate and the second support plate are wedge shaped.

7.	Kersten does not teach the support plates welded to the tower section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to weld the support plates welded to the tower section for material cost savings (no large rectangular backing plate needed). Examiner remarks that the limitation reciting welding the support plates to the interior (represented by the embodiment of Fig. 4) is given minimal patentable weight, as the support device can be bolted also as shown in Fig. 5. 

8.	Kersten does not expressly teach that each support device comprises a first flange plate that is connected to the first support plate and a second flange plate that is connected to the second support plate, further wherein the first flange plate and the second flange plate are connected to the at least one tower section, as Kersten teaches essentially one large rectangular flange plate connected to the support plates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the one large support plate two narrow support plates for material cost savings. 

9.	Wagner in view of Kersten teaches the wind turbine according to claim 8, Kersten further teaching the flange plate is bolted to the at least one tower section.

10.	Wagner in view of Kersten does not teach the bearing plate has an opening that receives the anchor block because Wagner only teaches a cable end element contacting the interior abutment face without additional detail or closer drawing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the bearing plate to have an opening in the form of a radiused recess that receives a complimentary radiused end element contacting surface for a secure mating of end element to interior abutment. 

12.	Wagner, Fig. 16, appears to show the opening has an elliptic shape as claimed. However, if applicant disagrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the openings to have an elliptic shape for a tight fit of the cable in the section opening.

13.	Wagner teaches the wind turbine according to claim 1, Wagner further comprising anchoring elements, Fig. 8.1.A, that are anchored in the ground, wherein the plurality of stay cables are connected with the anchoring elements.

14.	Wagner teaches the wind turbine according to claim 1, Wagner further teaching at least three stay cables and at least three support devices are provided, Fig. 15.

15.	Wagner does not expressly teach that the support devices are cast, welded and/or bolted parts. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the interior abutment 304 to be a cast part for manufacturing cost savings. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the argument that “Kersten does not teach, “wherein the at least one tower section has an opening through which at least one stay cable is guided into the internal space.””, the opening through which at least one stay cable is guided into the internal space claim element is taught by Wagner.  Therefore, Kersten does not need to teach this feature.
Regarding the argument that Kersten “steel rail 230a does not anchor a top end of the tensioning element 204 and is not positioned proximate an opening of the tower section”, Wagner in view of Kersten teaches Kersten steel rail 230a anchors a top end of the Wagner tensioning element the steel rail of Wagner in view of Kersten is positioned proximate an opening of the tower section because the wind turbine of Wagner in view of Kersten replaces the Wagner abutments 304 with the Kersten steel rail. 
Finally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (“one having ordinary skill in the art simply would not be motivated to incorporate structure from the steel rail 230 of Kersten into the abutment 304, absent impermissible hindsight”), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Evidence that Examiner has not used the claims themselves as a guide is found at least in the fact that one of ordinary skill at the time the claimed invention was made would recognize the obvious overall system strength benefit of incorporating structure from the steel rail 230 of Kersten into the abutment 304. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633